Citation Nr: 1105070	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for left-ear hearing 
loss, and, if so, entitlement to service connection for left-ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2006 by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional Office 
(RO).  This issue, in addition to entitlement to service 
connection for right ear hearing loss and tinnitus, was remanded 
by the Board for additional development in June 2009.  Although 
the RO subsequently granted the issues of entitlement to service 
connection for right ear hearing loss and tinnitus, the issue of 
entitlement to service connection for left-ear hearing loss 
remains on appeal.

The Veteran requested a Travel Board hearing in connection with 
the current claim.  In July 2006, the Veteran submitted a written 
statement to VA in which he withdrew his request for a hearing.  
Accordingly, the Board finds that the Veteran's request for a 
hearing is withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to service connection for left-ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for left-
ear hearing loss.

2.  Evidence received since the May 2003 rating decision relates 
to an unestablished fact necessary to substantiate the claim for 
entitlement to service connection for left-ear hearing loss.



CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection 
for left-ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008), 38 C.F.R. § 20.300 (2010).

2.  Evidence received subsequent to the May 2003 decision, with 
respect to entitlement to service connection for left-ear hearing 
loss, is new and material; the claim for service connection for 
left-ear hearing loss is therefore reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that new and material evidence 
has been received to reopen the Veteran's claim for service 
connection for left-ear hearing loss.  As such, any deficiency 
with regard to VCAA for this issue is harmless and non-
prejudicial.  

II. New and Material Evidence

The RO originally considered and denied the Veteran's claim for 
service connection for left-ear hearing loss in May 2003.  His 
claim was denied because, at the time of that rating, his record 
did not contain a current diagnosis for hearing loss in the left 
ear pursuant to 38 C.F.R. § 3.385 (discussed in greater detail 
below).  Further, the RO noted that the Veteran's service 
treatment records were negative for a diagnosis of left-ear 
hearing loss during his period of active service.  See Rating 
Decision, May 16, 2003.   The Veteran did not perfect an appeal 
to that decision.  Therefore, the May 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss became manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such 
disease during the period of service.    

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2010).

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2010).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision 
in May 2003, pertinent to the Veteran's current claim, included 
service records and VA outpatient reports.  While his service 
records demonstrated that he was a light infantryman, and that he 
sustained a head injury in May 1967, his service treatment 
records are negative for a complaints, treatment, or a diagnosis 
of left-ear hearing loss.  On separation in June 1969, his ears 
were marked "Normal."  However, "minimal high tone hearing 
loss" was documented, and it was not noted as to whether hearing 
loss was bilateral or in the right ear only.  Per the separation 
audiogram, the Veteran's hearing loss in the left ear did not 
meet the necessary threshold to be considered a disability 
pursuant to 38 C.F.R. § 3.385.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
30
LEFT
5
5
10
--
20

Moreover, VA outpatient treatment reports of record at the time 
of the May 2003 rating action did not contain a diagnosis of 
left-ear hearing loss per 38 C.F.R. § 3.385.

Since the prior final denial, new evidence has been added to his 
claims file.  The Veteran's file now contains a December 2009 VA 
audiological examination.  
As noted above, evidence of record at the time of the May 2003 
decision did not demonstrate that the Veteran had a current 
diagnosis of left-ear hearing loss, per 38 C.F.R. § 3.385.  
However, the December 2009 VA examination audiogram yielded 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
50
65
LEFT
20
15
25
50
65

As such, the VA December 2009 VA examination is new, in that it 
was not of record at the time of the prior, final denial in May 
2003.  Also, the Board finds that the December 2009 VA 
examination is material as to the issue on appeal, in that by 
itself or when considered with previous evidence of record, to 
include a notation of diminished hearing on separation, a 
documented head injury on May 8, 1967, the Veteran's MOS of light 
weapons infantryman, and the Veteran's lay statements of record.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder and the other more 
recent evidence, raises a reasonable possibility of 
substantiating the claim.  Therefore, with regard for the 
Veteran's claim for entitlement to service connection for left-
ear hearing loss, new and material evidence has been received 
since the RO's May 2003 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2010).


ORDER

New and material evidence has been received to reopen a service 
connection claim for left-ear hearing loss; the claim for service 
connection for left-ear hearing loss is therefore reopened.




REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, the issue of 
entitlement to service connection for left-ear hearing loss must 
be remanded a second time for further development.

As noted above, hearing loss disability is defined by regulation.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Court has held that "the threshold for normal hearing is from 0 
to 20 dB [decibels], and higher threshold levels indicate some 
degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service 
and his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 3.303(d) 
which provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In December 2009, the Veteran was afforded a VA examination, in 
conjunction with another claim, which yielded puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
50
65
LEFT
20
15
25
50
65

This audiogram represents a hearing disability, bilaterally, as 
per 38 C.F.R. § 3.385.  Although the RO used these results to 
grant the Veteran's claim for service connection for right-ear 
hearing loss, the claim for hearing loss, left ear, was denied.  
According to the RO, because the examiner only pointed out that 
the Veteran's right-ear hearing loss met the burden of 38 C.F.R. 
§ 3.385 at the time of separation from active service, service 
connection was not warranted for the left ear.

The examiner noted that the issue could not be resolved without 
resorting to mere speculation.  However, the Board notes that the 
examiner did not provide any rationale as to why speculation 
would be necessary to provide an etiological opinion in this 
instance.   Moreover, as this opinion hinged on the observation 
of "normal" hearing at separation, the opinion, such that it 
is, runs counter to the ruling in Hensley. Therefore, this issue 
must be remanded for an additional VA audiological opinion.  The 
Board notes that the requested VA opinion must be consistent with 
the ruling in Hensley.  As such, the examiner must not rely 
on the fact that the Veteran's hearing was within 
"normal" limits for VA purposes, or non-ratable as per 38 
C.F.R. §3.385, at the time of separation from service, 
when forming an opinion.  Moreover, the opinion must consider 
the guidance in Hensley, supra, that the threshold for normal 
hearing is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  If the aforementioned is the 
basis, or crux, or the examiner's rationale, the opinion would be 
inadequate on which to base a decision.  The examiner is 
directed to note the Veteran's claims of exposure to 
acoustic trauma, an in-service head injury, his Military 
Occupational Specialty (light weapons infantry), and the 
notation of minimal hearing loss at separation, when 
forming an opinion.  

Finally, with regard to the Veteran's own statements in support 
of his claim, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2010); Jandreau; see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Although lay persons are not competent to opine as to 
medical etiology or render medical opinions, symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Barr v. Nicholson; see also Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a new VA 
audiological opinion with regard to the 
Veteran's claim for entitlement to left-ear 
hearing loss.  The examiner must provide an 
opinion as to whether the Veteran's 
currently-diagnosed left-ear hearing loss is 
at least as likely as not etiologically-
related to his military service.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  The examiner should also 
note in his or her opinion that a review 
of the claims file was conducted, and 
must discuss pertinent evidence within 
the claims file, to include:

(a)	 Statements from the Veteran 
regarding exposure to acoustic trauma 
during his period of active service;

(b)	 A service treatment record, 
dated May 8, 1967, noting treatment 
for a head injury following a jeep 
accident;

(c)	A June 1969 separation 
examination which noted "minimal high 
tone hearing loss;"

(d)	The December 2009 VA examination.  

Further, the examiner must not rely on 
the fact that the Veteran's hearing 
was within "normal" limits for VA 
purposes, or non-ratable as per 38 
C.F.R. §3.385, at the time of 
separation from service, as the basis 
for any opinion provided.  Doing so 
would render the opinion inadequate.  

If it is the opinion of the examiner that 
the Veteran's current hearing disorder is 
the result of any other process not 
related to in-service acoustic trauma, a 
rationale must be provided to fully 
explain why the Veteran's current 
symptomatology is not consistent with in-
service noise exposure or why such 
exposure is not at least a "contributing 
factor" to any current hearing loss.

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is 
not possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


